Citation Nr: 0946107	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  00-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a combined evaluation in excess of 20 
percent for residuals of a right knee arthrotomy, prior to 
April 13, 2000. 

2.  Entitlement to an increased rating for residuals of an 
arthrotomy of the right knee, currently evaluated as 10 
percent disabling. 

3.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1953 to May 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history

In a January 1958 rating decision, the RO granted service 
connection for residuals of a right knee arthrotomy.  A 10 
percent disability rating was assigned.  The Veteran was 
notified of this decision in February 1958.  He did not file 
an appeal. 

In November 1989, the Veteran filed a claim seeking an 
increased rating for his service-connected right knee 
disability.  In the above-mentioned May 1990 rating decision, 
the RO continued the assigned 10 percent disability rating.  
The Veteran perfected an appeal of this decision and 
requested a personal hearing at the RO before a Hearing 
Officer.  

In December 1990, the Veteran presented testimony at a 
personal hearing conducted at the Cincinnati RO before a 
Hearing Officer.  A transcript of this hearing has been 
associated with the Veteran's claims folder.  In a decision 
that same month, the Hearing Officer granted a 20 percent 
rating for the Veteran's right knee disability.  In a January 
1991 rating decision, the RO implemented the Hearing 
Officer's decision, and granted a 20 percent rating for 
residuals of a right knee arthrotomy, effective November 
1989.  In the cover letter provided to the Veteran with the 
rating decision, it was stated that this increase represented 
a full grant of the benefit sought on appeal, and his appeal 
was considered withdrawn.  Hence, the case was never sent to 
the Board. 

At no time did the Veteran express satisfaction with the 20 
percent rating granted in the January 1991 rating decision, 
or request withdrawal of his appeal based on the award of an 
increased 20 percent rating.  As the increased 20 percent 
rating assigned is not the maximum rating that could be 
assigned, the Board finds that the issue has remained in 
appellate status since the time of the May 1990 rating 
decision.   See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when 
a veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].

In March 2000, the Veteran again filed a claim for an 
increased rating.  In a June 2000 rating decision, the RO 
confirmed and continued a single 20 percent disability rating 
for the service-connected residuals of a right knee 
arthrotomy through April 12, 2000.  Additionally, effective 
from April 13, 2000, the rating decision bifurcated the 
Veteran's service-connected right knee disability rating and 
assigned a separate 10 percent rating for nonarthritic 
residuals of the right knee arthrotomy and a separate 10 
percent rating for traumatic arthritis of the right knee.  
Hence, the combined rating for the right knee disability 
remained at 20 percent.  The Veteran also appealed this 
determination to the Board. 

In September 2000, the Veteran presented testimony at a 
personal hearing conducted at the Cleveland RO before a 
Decision Review Officer (DRO).  In November 2001, the Veteran 
testified at a personal hearing, conducted via 
videoconferencing equipment, which was chaired by the 
undersigned Veterans Law Judge (VLJ).  Transcripts of those 
hearings have been associated with the Veteran's claims 
folder.

In a March 2003 rating decision, the Board denied the 
Veteran's increased rating claims.  The Veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2004 Joint Motion, the 
parties requested that the Board's March 2003 decision be 
vacated and the case remanded to the Board.  In a July 2004 
Order, the Court granted the Joint Motion, vacated the 
Board's March 2003 decision, and remanded the case to the 
Board for action consistent with the Joint Motion. 

By a decision dated October 4, 2004, the Board again denied 
the Veteran's claims of entitlement to an increased rating 
for the disabilities on appeal. The Veteran appealed that 
determination to Court.  By an Order dated February 10, 2006, 
the Court granted a February 2006 Joint Motion to remand this 
appeal to the Board. This Order served to vacate the October 
4, 2004 Board decision.

In November 2006 the Board remanded the Veteran's claim for 
additional evidentiary development in compliance with the 
February 2006 Joint Motion.  A supplemental statement of the 
case was issued in July 2009 by the VA Appeals Management 
Center (AMC), which continued the denial of the Veteran's 
claims.  The case is once again before the Board. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to April 13, 2000, the Veteran's right knee 
disability was manifested by pain and crepitus, with no 
clinical evidence of instability, and productive of no more 
than moderate impairment.

2.  The evidence of record indicates that the Veteran's 
underwent a right medial meniscectomy on May 6, 1954. 

3.  From April 13, 2000, functional impairment of the right 
knee comparable to more than slight instability has not been 
demonstrated by competent evidence.

4.  From April 13, 2000, right knee arthritis has been 
manifested by pain productive of functional impairment 
comparable to no more than flexion limited to 45 degrees or 
extension limited to 10 degrees.  
CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for residuals of a right 
knee arthrotomy, including entitlement to a separate 
compensable rating for arthritis, is not warranted prior to 
April 13, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5257 (as in 
effect prior to April 13, 2000).

2.  Effective from April 13, 2000, a rating in excess of 10 
percent for non-arthritic residuals of a right knee 
arthrotomy, is not warranted. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Codes 5258, 5259 (2009). 

3. Effective from April 13, 2000, a rating in excess of 10 
percent for traumatic arthritis of the right knee is not 
warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased rating for his 
service-connected right knee disabilities.  In the interest 
of clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision.

Stegall concerns

In November 2006, the Board remanded the case to the AMC in 
order to gather additional treatment records and afford the 
Veteran with an additional VA examination in compliance with 
instructions contained in the February 2006 Joint Motion.  
Once the requested treatment records were obtained and the VA 
examination was performed, the Veteran's claim was to be 
readjudicated.

The record reveals that the AMC requested the VA treatment 
records specified by the Joint Motion in February 2007.  
These records have been obtained and are associated with the 
Veteran's claims folder.  Additionally, the Veteran was 
provided with a VA examination in June 2007.  The claim was 
readjudicated via the July 2009 supplemental statement of the 
case (SSOC).  Thus, the Board's remand instructions have been 
fully complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Duty to notify

The Board's October 2004 decision contained an extensive 
discussion of the notice requirements of the VCAA [see the 
Board's October 4, 2004 decision, pages 5-7.]  In its 
discussion, the Board stated that "the correspondence 
[mailed to the Veteran] satisfied VA's duty to notify."  The 
February 2006 Joint Motion for Remand, as adopted by the 
Court, did not mention any VCAA deficiencies, either as to 
adequacy of VCAA notice furnished to the Veteran or as to the 
Board's discussion of the adequacy of such notice in its 
October 2004 decision.  The Board is aware of the Court's 
often stated interest in conservation of judicial resources 
and in avoiding piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990) ["[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court"].  Thus, if there had been specific VCAA 
deficiencies, such would have been raised at, or by, the 
Court.  

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy.  See Chisem v. Gober, 10 Vet. App. 526, 
527-28 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].

Although the Court's February 2006 Order serves to vacate the 
Board's October 2004 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the Veteran.  
Examination of the now-vacated decision reveals that the 
Board articulated how VCAA compliance with respect to the 
duty to notify was achieved.  Nevertheless, out of an 
abundance of caution, the Board will address how the duty to 
notify has been satisfied with respect to the issues on 
appeal. 

The Board observes that the Veteran was informed of the 
evidentiary requirements for an increased rating in a letter 
from the RO dated February 5, 2007 including a request for 
evidence demonstrating that his service-connected disability 
had gotten worse. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The February 2007 letter further emphasized: "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice consistent with the 
Dingess decision in the above-referenced February 2007 letter 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the February 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In addition, the Court has held that an increased 
compensation claim "is a new and separate claim for which 
section 5103(a) preadjudicatory notice is required."  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 42 (2008), vacated 
on other grounds sub. nom. Vazquez-Flores v. Shineski, No. 
2008-7150 (Fed. Cir. Sept. 4, 2009).  The Court has held that 
a notice letter must inform the Veteran (1) that, to 
substantiate a claim, the Veteran must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on the 
claimant's employment; (2) if the veteran is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment 
(such as a specific measurement or test result), the notice 
letter must provide at least general notice of that 
requirement; (3) that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment; and (4) of examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Recently, in reviewing the Court's Vazquez-Flores decision, 
the Federal Circuit found that such notice need not be 
"veteran specific," nor need it inform the claimant of 
alternative diagnostic codes that might be applicable to his 
or her claim or that he or she should submit evidence showing 
that the disability had an impact on his or her "daily 
life." Vazquez-Flores, No.2008-7150, slip op. at 19 
(Fed.Cir. Sept. 4, 2009).

The Veteran was provided with notice that complied with 
Court's decision in Vazquez-Flores v. Peake in a letter from 
the RO dated February 4, 2009.  The Board recognizes that 
this letter, along with the February 2007 letter discussed 
above, was mailed to the Veteran after adjudication of the 
claim by the RO.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  However, the Veteran was provided with an 
opportunity to respond and his claim was readjudicated in the 
July 2009 supplemental statement of the case (SSOC). 

The Veteran and his attorney have not since raised any VCAA 
notice concerns.  It is abundantly clear that the Veteran 
through counsel is fully aware of what is required under the 
VCAA.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) 
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]; see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) [VA has no further duty to notify a veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claim].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

Unlike the VA's duty to notify, the Joint Motion did find 
deficiencies in VA's previous efforts to assist the Veteran.  
As discussed in detail elsewhere in this decision, the Joint 
Motion stated that the VA failed to obtain relevant VA 
outpatient treatment records.  The parties also noted that 
the Board erred by not addressing why the July 2002 VA 
examination was adequate in light of the examiner's failure 
to discuss how the Veteran's right knee range of motion was 
limited by pain.  In light of the Court Order, the Veteran 
was afforded another VA examination in June 2007 and the 
additional medical records were obtained and associated with 
the Veteran's claims folder. 

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with multiple VA examinations.  
 
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in April 2000, 
October 2000, July 2002, and June 2007.  The reports of these 
examinations reflect that the examiners recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  While the Board is 
aware that the April 2000 VA examiner did not indicate review 
of the Veteran's claims folder, the medical history 
considered was consistent with that contained in the claims 
folder.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
["Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability, not the medical 
history, is of primary concern."].  Furthermore, while the 
July 2002 VA examiner did not comment on any functional loss 
the Veteran experiences due to right knee pain, the absence 
of such finding impacts the completeness of the report, it 
does not render the medical findings inadequate.  The Board 
therefore concludes that the examinations are adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims. 
He exercised the option of a personal hearing and was 
afforded one in December 1990, September 2000, and November 
2001 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

The July 2004 Joint Motion

As noted in the Introduction, in a July 2004 Joint Motion, 
the parties requested that the Board's March 2003 decision be 
vacated and the case remanded to the Board.  The Joint Motion 
was granted by the Court in a July 2004 Order.

In the July 2004 Joint Motion, the parties observed that the 
June 2000 rating decision confirmed and continued the 20 
percent disability rating assigned to the Veteran's right 
knee disability but changed the evaluation from 20 percent 
under Diagnostic Code 5257 to a combination of 10 percent 
under Diagnostic Code 5259 and 10 percent under Diagnostic 
Code 5010.  In doing so, the parties observed that the RO 
violated 38 C.F.R. § 4.14 as well as VA General Counsel 
Precedent Opinion (VAOPGCPREC) 9-98. See the July 2004 Joint 
Motion for Remand, page 2.  It was further observed that had 
the RO "not used separate evaluations, the [Veteran] would 
have possibly been eligible for an additional 10 percent 
evaluation under Diagnostic Code 5261 in that the October 
2000 VA examination revealed limitation of motion in his 
right knee." 

While the Board's March 2003 decision appropriately 
acknowledged that the RO violated VAOPGCPREC 9-98, it did not 
disturb the RO's determination or discuss the reasons for the 
rating change.  By failing to do so, the Joint Motion stated 
that Board failed to set forth adequate reasons or bases for 
its decision.  

In its October 2004 decision, the Board explained that the 
Veteran's complaints of "pain and functional impairment were 
contemplated when his disability was classified under 
Diagnostic Code 5257, so that he could be afforded a higher 
rating."  See the October 2004 Board decision, page 17.  As 
such, a separate rating under Diagnostic Code 5259, or 
Diagnostic Code 5010-5260 and/or 5261, in addition to the 20 
percent rating assigned under Diagnostic Code 5257 would 
constitute pyramiding and violate 38 C.F.R. § 4.14.  It was 
also noted that "Diagnostic Code 5259 contemplates 
unspecified symptoms of cartilage removal . . .  to include 
instability, swelling, redness, heat, pain and limitation of 
motion when such symptom(s) are not shown to result in 
functional impairment which would warrant a compensable 
rating under a more appropriate diagnostic code, such as 
Diagnostic Code 5257, 5260, or 5261, etc."  The Board 
further observed the Veteran's right knee was shown to be 
stable and to have full range of motion.  As a result, the 
assigned 20 percent disability rating contemplated the 
Veteran's symptoms and any additional separate rating for 
arthritis (and resultant limitation of motion) or under 
Diagnostic Code 5259 would constitute pyramiding.  See the 
October 2004 Board decision, pages 17-18. 

The Board notes that the diagnostic codes assigned by the 
July 2000 rating decision, and the Board's October 2004 
explanation as to why the Veteran was not prejudiced thereby, 
were not discussed by the February 2006 Joint Motion.  The 
Board is confident that had there been any deficiencies with 
its analysis, such would have been identified in the February 
2006 Joint Motion.  

The February 2006 Joint Motion

This case was also subject to a Joint Motion for Remand in 
February 2006 which  involved the duty to assist provision 
contained in the VCAA. VA's efforts to ensure compliance with 
those obligations have been discussed above. 

The February 2006 Joint Motion, as adopted by the Court's 
February 10, 2006 Order, observed that despite the Veteran's 
repeated statements, VA had not attempted to obtain the 
Veteran's medical treatment records from the Cincinnati, Ohio 
VA Medical Clinic for the years between 1990 and 2000.  
Furthermore, the parties noted that the Board did not explain 
why the July 2002 VA examination was adequate in light of the 
fact that the examiner did not discuss the functional impact 
pain had on the Veteran's range of motion.  As discussed 
above, the Board remanded the Veteran's claim in November 
2006 in order to address the issues raised by the Joint 
Motion.  The recently obtained medical evidence will be 
discussed below. 

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis of 
the matter of service connection for heart disease has been 
undertaken with that obligation in mind.

1.  Entitlement to a combined evaluation in excess of 20 
percent for residuals of a right knee arthrotomy, prior to 
April 13, 2000. 

Relevant law and regulations 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to  
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Specific rating criteria

Prior to April 13, 2000, the Veteran's right knee arthrotomy 
was rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 [knee, other impairment of].

Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability in the knee warrants a 30 percent 
disability rating and moderate recurrent subluxation or 
lateral instability in the knee warrants a 20 percent 
disability rating.  A 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).  The Board notes that this diagnostic code has not 
changed since the Veteran filed his claim.

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2009).  The 
Board observes in passing that 'moderate' is generally 
defined as 'of average or medium quality, amount, scope, 
range, etc.'  See Webster's New World Dictionary, Third 
College Edition (1988), 871.



	(CONTINUED ON NEXT PAGE)


Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is  
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated  symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v.  Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Prior to April 13, 2000, the RO rated the Veteran's right 
knee disability as 20 percent disabling under Diagnostic Code 
5257 [knee, other impairment of].  The Board must also 
consider the possibility of a higher rating under any other 
potentially applicable diagnostic code, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  As discussed in detail 
above, the Veteran and his representative have previously 
asserted that the Veteran should be assigned a separate 
disability rating under Diagnostic Code 5259, and a rating 
for his degenerative joint disease and limitation of motion 
under Diagnostic Code 5010-5260 and/or 5010-5261, prior to 
April 13, 2000. 

Prior to April 13, 2000, the Veteran's service-connected 
right knee disability was manifested by complaints of pain.  
There is no medical evidence of ankylosis, genu recurvatum, 
or malunion or nonunion of the tibia and fibula.  Thus 
Diagnostic Codes 5256, 5262 and 5263 do not apply in this 
case. 

The evidence of record indicates that the Veteran's right 
knee symptomatology included decreased range of motion prior 
to April 2000.  Specifically, VA outpatient treatment records 
document that the Veteran's right knee flexion was limited to 
130 degrees in August 1997 and 120 degrees in August 1995, 
August 1993, and October 1990.  Right knee flexion was to 140 
degrees on VA examination in March 1990.  [Normal range of 
motion is from 0 to 140 degrees. See 38 C.F.R. § 4.71, Plate 
II (2009).]  Thus, the evidence does not demonstrate that the 
Veteran had flexion limited to 60 degrees in his right knee, 
prior to April 13, 2000, the level at which a noncompensable 
evaluation is warranted under Diagnostic Code 5260.  

While the Board is cognizant that a September 1998 VA 
orthopedic clinic treatment note that describes the Veteran's 
right knee range of motion as 30-170, such a measurement is 
entirely inconsistent with the evidence of record and appears 
to have been recorded in error.  Indeed, as noted above, the 
maximum range of motion for the knee is 140 degrees, not 170.  
Furthermore, range of motion measurements from this time 
period consistently describes the Veteran as having full 
extension of the right knee.  See VA treatment records dating 
August 1997, September 1999, and August 2000.  Accordingly, 
the Board finds that rating the Veteran under Diagnostic Code 
5261 would not be in his best interest as a compensable 
disability rating has not been demonstrated. 

While the evidence of record indicates that the Veteran has 
degenerative arthritis and underwent surgery to remove 
cartilage from his right knee, rating the Veteran under 5259 
[cartilage, semilunar, removeal of, symptomatic] or 5003 
[degenerative arthritis] would not be in the Veteran's best 
interest as he is currently assigned a disability rating in 
excess of what is available under these diagnostic codes.  

Finally, as the Veteran has undergone surgery to remove torn 
cartilage, Diagnostic Code 5258 [cartilage, semilunar, 
dislocated, with frequent episodes of "locking", pain, and 
effusion into the joint] is not for application.  
 
The Board can thus identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate.  Accordingly, the Board concludes that the 
Veteran was appropriately rated under Diagnostic Code 5257, 
prior to April 13, 2000.  



Schedular rating

The Veteran's service-connected right knee disability is 
currently rated 20 percent disabling, prior to April 13, 
2000.  To warrant a 30 percent disability rating under 
Diagnostic Code 5257, the competent evidence must demonstrate 
"severe" recurrent subluxation or lateral instability in 
the knee.  

Review of the evidence of record demonstrates that there is 
no evidence of subluxation or lateral instability in the 
right knee.  Upon examination in March 1990, a VA examiner 
stated that the Veteran right knee was stable.  There was a 
slight enlargement of the knee but the clinician described it 
as insignificant.  During the April 2000 VA examination, the 
Veteran's knee was observed to be stable.  He specifically 
denied episodes of dislocation or subluxation.  

The findings from the March 1990 and April 2000 VA examiners 
are consistent with the remaining evidence of record.  For 
example, the Veteran's right knee was described as stable in 
November 1989.  Testing conducted in April 1990 was negative 
for varus or valgus instability but positive for crepitus and 
McMurray testing.  The Board notes that an August 1997 
treatment record describes the Veteran as "very active" 
with no varus or valgus instability.  In September 1999 the 
Veteran's knee was described as stable to varus and valgus 
stress.  The physician stated that the Veteran had "minimal 
symptoms."

The evidence of record indicates that the Veteran's right 
knee symptomatology manifests primarily as complaints of knee 
pain and crepitus.  Specifically, the Veteran complained of 
pain going up and down stairs and a grinding noise was 
observed during VA out-patient treatment in November 1989.  
The September 1990 VA examiner indicated that the Veteran has 
had recurrent, intermittent pain, especially with long 
standing or going up or down stairs.  It was noted that the 
Veteran would stay off his feet for a day or two when pain 
was "really bad."  Multiple VA treatment records indicate 
that the Veteran's right knee pain is alleviated with Motrin.  
See, e.g., an October 1990 treatment note.  

While the Board is aware of an August 1991 treatment note 
describing some "small" effusion of the right knee joint, 
VA treatment records from August 1993, August 1994, August 
1995 and, August 1996 indicate that no effusion of the right 
knee was present.

While the Board is cognizant that the Veteran reported 
falling when his knee buckled on him in the December 1990 
hearing, as demonstrated above, the clinical evidence of 
record repeatedly describes the Veteran's knee as stable. In 
light of the consistent clinical findings, the Board may only 
conclude that any instability would be considered slight.  
However, in consideration of the Veteran's pain and 
functional impairment, the RO granted the next higher rating, 
20 percent, under Diagnostic Code 5257.  In this case the 
evidence of record demonstrates that the severity of the 
Veteran's right knee disability was compatible with a finding 
of no more than moderate impairment of the knee prior to 
April 13, 2000. 

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the Court has also held that where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v.  Brown, 9 Vet. App. 7, 11 
(1996). 

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe. See 38 U.S.C.A. § 5110 (West 2002). 
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

In this case the Veteran filed his increased rating claim on 
November 20, 1989.  Therefore, the relevant time period under 
consideration is from November 20, 1988 to April 13, 2000.  

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's right knee 
disability was more or less severe during the appeal period. 
The Veteran has pointed to none. Accordingly, there is no 
basis for awarding the Veteran disability rating other than 
the currently assigned 10 prior to November 20, 1989 and 20 
percent thereafter. 

Extraschedular considerations

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to a combined 
evaluation in excess of 20 percent for residuals of a right 
knee arthrotomy, prior to April 13, 2000.  The benefit sought 
on appeal is accordingly denied.

2.  Entitlement to an increased rating for residuals of an 
arthrotomy of the right knee, currently evaluated as 10 
percent disabling. 

3.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling. 

In the interest of economy, the Board will address these two 
issues together. 

Relevant law and regulations 

The law and regulations pertaining to increased rating claims 
have been set forth above and need not be repeated. 

Specific schedular criteria 

Under Diagnostic Code 5259, cartilage, semilunar, removal of, 
symptomatic warrants a 10 percent disability rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2009).  A 10 percent 
disability rating is the maximum rating under this diagnostic 
code. 

Analysis
 
Assignment of diagnostic code and schedular rating

As noted above the RO continued the 20 percent evaluation for 
residuals of a right knee arthrotomy prior to April 13, 2000, 
and thereafter assigned a 10 percent evaluation for 
nonarthritic residuals of an arthrotomy of the right knee, 
evaluated as 10 percent under Diagnostic Codes 5259, and 
assigned a separate 10 percent rating for traumatic 
osteoarthritis of the right knee, under Diagnostic Code 5010.  
These 10 percent evaluations were effective April 13, 2000. 
The Veteran argues that a higher rating is warranted for each 
of these service-connected disabilities.  Since there was no 
decrease in the level of the Veteran's combined compensation 
award, the provisions of 38 C.F.R. § 3.105(e) are not 
applicable.

The April 2000 adjudicator observed the correct diagnoses 
associated with the Veteran's right knee disability, and 
assigned the most appropriate Diagnostic Codes. See Butts, 
supra. The Veteran was not diagnosed with lateral instability 
or subluxation of the knee. He underwent a right medial 
meniscectomy, and Diagnostic Code 5259 is the appropriate 
code to use for residuals of that surgery. He was also 
diagnosed with degenerative joint disease and Diagnostic Code 
5010 is the appropriate code for evaluating that aspect of 
the disability.

The Board points out that in evaluating the traumatic 
osteoarthritis of the right knee, the RO used Diagnostic Code 
5010, based on limitation of motion. In evaluating the 
nonarthritic residuals of an arthrotomy of the right knee, 
the RO used Diagnostic Code 5259, which contemplates 
unspecified symptoms of cartilage removal.  As noted above, 
the Board interprets this language to include symptoms such 
as instability, swelling, redness, heat, pain and limitation 
of motion, when not shown to warrant a compensable rating 
under a more appropriate Diagnostic Code, such as Diagnostic 
Codes 5010, 5257, 5260 and/or 5261.  Hence, Diagnostic Code 
5259 can contemplate a symptom such as limitation of motion, 
in a case when such symptom is not considered to warrant an 
additional separate compensable rating under another 
Diagnostic Code such as Diagnostic Code 5010, 5260 and/or 
5261. As the Veteran is currently in receipt of a 10 percent 
rating under Diagnostic Code 5010, from April 13, 2000, 
VAOPGCPREC 9-98 and 38 C.F.R. § 4.14 preclude consideration 
of the same symptoms considered in awarding the 10 percent 
rating under Diagnostic Code 5010 in the award of a separate 
rating under Diagnostic Code 5259.  To do so would constitute 
pyramiding.  As such, nonarthritic symptoms of the right knee 
arthrotomy are appropriate for the award of a separate 
additional 10 percent rating under Diagnostic Code 5259, as 
awarded in this case. The 10 percent evaluation is the 
maximum schedular rating afforded under Diagnostic Code 5259.

The Veteran has been afforded several VA examinations to 
evaluate the severity of his right knee disability. With 
respect to the claim for an increased rating for non- 
arthritic residuals of the right knee arthrotomy from April 
13, 2000, the Board notes that neither the October 2000, the 
July 2002 and June 2007 examinations show that any 
instability of the right knee is present.  Nor do any 
outpatient treatment records.  Accordingly, the Board finds 
that the probative medical evidence is against the claim for 
a higher rating for residuals of an arthrotomy of the right 
knee from April 13, 2000 under Diagnostic Code 5257.  
Notwithstanding the fact that the Veteran had his torn 
cartilage removed, there is no indication of locking or 
effusion and, therefore, a 20 percent evaluation is not 
warranted under Diagnostic Code 5258.  Hence, the Board 
concludes that the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent currently 
assigned under Diagnostic Code 5259 for nonarthritic 
residuals of a right knee arthrotomy from April 13, 2000.

Finally, the Veteran argues that a higher rating should be 
assigned for traumatic arthritis of the right knee. The VA 
examinations of October 2000, July 2002 and June 2007 
demonstrated that the Veteran had a range of motion in excess 
of what would be required for a compensable disability 
rating.  At its most restricted, the Veteran's right knee 
range of motion was measured as limited to 5 degrees of 
extension during the June 2007 VA examination and 110 degrees 
of flexion during a September 2008 VA outpatient treatment 
record.  Accordingly a compensable disability rating under 
Diagnostic Code 5260 and/or 5261 is not warranted. The Board 
concludes, therefore, that the preponderance of the evidence 
is against the claim for an increased rating for traumatic 
arthritis of the right knee under Diagnostic Code 5010.

Although the Veteran continues to express significant 
complaints concerning the right knee, the evidence of record 
has not shown that a higher rating is warranted for either 
aspect of his right knee disability. The Board concludes that 
the medical findings on examination are of greater probative 
value in rating the disabilities at issue than the Veteran's 
lay statements regarding the severity of his disability. 
Consequently, the weight of the evidence is against the claim 
for an increased rating for traumatic arthritis of the right 
knee.

DeLuca consideration

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca, supra.   As noted above, the February 2006 Joint 
Motion for Remand noted that the July 2002 VA examination did 
not comment on the existence, or lack thereof, of any 
functional loss in the Veteran's right knee due to pain.  See 
the February 2006 Joint Motion for Remand, page 3.  In 
response, the Board remanded the Veteran's claim to obtain a 
medical opinion that specifically commented on the DeLuca 
factors. 

Upon examination in July 2007, the VA examiner stated that 
the Veteran's right knee disability results in pain, fatigue 
and weakness following repetitive use.  It was further noted 
that the Veteran will experience pain during the last 30 
degrees of flexion and during 15 degrees of extension.  
Notwithstanding the Veteran's complaints of pain, in 
discussing the DeLuca factors, the VA examiner specifically 
stated that the Veteran's right knee range of motion was 
limited to 5 degrees of extension and 116 degrees of flexion.   
A reduction in range of motion due to pain, weakness or 
fatigue was not identified.  

Accordingly, even with consideration of functional loss due 
to pain, weakness and fatigue, the Veteran's disability 
picture does not approximate the limitation of leg flexion or 
extension warranted for a higher evaluation under 38 C.F.R. 
Part 4, Diagnostic Codes 5260 or 5261.  See the June 2007 VA 
examination report describing pain on repetitive motion but 
not identifying any reduction in range of motion. 

As the evidence of record indicates that the Veteran's right 
knee pain does not operate to limit extension or flexion 
there has been no demonstration of functional impairment of 
the right knee warranting a higher evaluation under 
Diagnostic Codes 5260 and/or 5261.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
disability rating for residuals of an anthrotomy and 
traumatic arthritis of the right knee.  The benefits sought 
on appeal are accordingly denied. 

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the July 2000 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected right knee disabilities.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disabilities are specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his right knee disabilities; in fact, it 
does not appear that the Veteran has been hospitalized at all 
for these disabilities. 

With respect to employment, the evidence of record indicates 
that the Veteran is currently retired after working at a 
paper mill for 39 years.  See the June 2007 VA examination 
report.  While the examination report indicates that the 
Veteran was able to sit down at his job when his knee 
bothered him, there is no indication that the Veteran's knee 
disability caused him any unusual employment impairment.

The Board notes that the fact that the Veteran is currently 
unemployed is not determinative. The ultimate question is 
whether the Veteran, because of his service-connected 
disabilities, is incapable of performing the physical and 
mental acts required by employment.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  In this case there is no 
medical evidence that the Veteran's right knee disabilities 
would have marked interference with employment.  See Van 
Hoose, supra [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER


Entitlement to a combined evaluation in excess of 20 percent 
for residuals of a right knee arthrotomy, prior to April 13, 
2000 is denied.

Entitlement to an increased rating for residuals of an 
arthrotomy of the right knee, currently evaluated as 10 
percent disabling is denied. 

Entitlement to an increased rating for traumatic arthritis of 
the right knee, currently evaluated as 10 percent disabling 
is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


